ON MOTION TO DISMISS
LOTTINGER, Judge.
Defendant-appellee has moved this court to dismiss the appeal of plaintiff as not being timely.
Judgment was rendered on May 25, 1979, and read and signed on May 31, 1979. Notice of the judgment was mailed the same day. A new trial was not applied for, thus the appeal period commenced to run on June 12, 1979, and ended on August 10, 1979. La.C.C.P. arts. 1974 and 2087.
*1003The motion for appeal was filed with the clerk of the trial court on August 10, 1979; however, it was not signed until August 13, 1979. La.C.C.P. art. 2121 is clear when it in part says, “[a]n appeal, is' taken by obtaining an order therefor, within the delay allowed, from the court which rendered the judgment.” (Emphasis supplied). Willie v. Otasco, 347 So.2d 1215 (La.App. 1st Cir. 1977).
The timeliness of an appeal order is jurisdictional. Thus we conclude that since plaintiff-appellant did not obtain an order of appeal within the time allowed, this court is without jurisdiction, and the appeal must be dismissed.
Therefore, for the above and foregoing reasons, the appeal is dismissed at appellant’s costs.
APPEAL DISMISSED.